Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I in the reply filed on 10/21/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the at least one wall element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the at least one wall element" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the supply" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In Claims 15 and 16, it is not clear which one of the plurality of chambers the limitation “this at least one chamber” in line 5 is attempting to point to.
Claim 16 recites the limitation "the supply" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perlman (20130098407).
As to Claim 1, Perlman (‘407) discloses a medical or dental cleaning and/or care device (1) for cleaning and/or care of at least one medical or dental instrument (101) comprising: 
a housing (2, 4; 10, 12, 14, 16, 20, 22, 24, 30, 32, 34, 36) (see Figures 1-4), 
a plurality of chambers (100/102) in the housing (see Figure 1), each chamber (100/102) of the plurality of chambers configured for accommodating at least one medical or dental instrument (101) to be cleaned and/or cared for (see Figure 48), 
at least one dispensing element (150, 152, 154, 170) in each chamber (100/102) of the plurality of chambers for dispensing at least one cleaning agent and/or care agent into the respective chamber (100/102) and/or to the at least one medical or dental instrument (101) that is accommodated in the respective chamber and is to be cleaned and/or cared for (see Figures 8-9), 
an opening (i.e. opening of 100 where the cover 300 is located/covering) in the housing (4) through which the plurality of chambers (100) can be loaded with medical or dental instruments (101), and 
a cover (300) for closing the opening and the plurality of chambers (100), wherein only a part of the opening (i.e. the opening of 100 located on the left side) can be closed by the cover (300) so that when at least one chamber (i.e. 100 on the left side) of the plurality of chambers (100/102) is completely closed (see Figures 1-2 and 5), at least one 
As to Claim 2, Perlman (‘407) discloses that the plurality of chambers (100/102) is separated by at least one wall element (see Figures 1-2, 5, and 7-9).
As to Claim 3, Perlman (‘407) discloses that the cover (300) is arranged movably in or on the opening (see Figure 27).
As to Claim 4, Perlman (‘407) discloses that the cover (300) is arranged displaceably in or along the opening (see Figure 27).
As to Claim 5, Perlman (‘407) discloses that the opening (i.e. opening of 100 where the cover 300 is located/covering) is surrounded by a border (60, 104) on which at least one guide element (310, 364) is provided for moving the cover (300) (see Figures 17-32, particularly Figure 27).
As to Claim 6, Perlman (‘407) discloses that the opening (i.e. opening of 100 where the cover 300 is located/covering) is surrounded by a border (60, 104, 358, 359, 364, 372) which delimits the movement of the cover (300) (see Figures 17-32).
As to Claim 9, Perlman (‘407) discloses that the medical or dental cleaning and/or care device (1) further comprises at least one outlet opening (110) for removing cleaning agent and/or care agent from the chamber, wherein the at least one outlet opening (110) is provided in each one of the plurality of chambers (100/102) (see Figure 8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (20130098407) as applied to claim 1 above, and further in view of Petersen (7850905).
Perlman (‘407) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
As to Claims 11 and 14-16, Perlman (‘407) does not appear to specifically teach that the medical or dental cleaning and/or care device (1) is further comprised of a detector unit, which is configured to detect at least one position of the cover and to generate a detector signal that is or can be associated with at least one detected position.
It was known in the art before the effective filing date of the claimed invention to provide a detector unit in a medical or dental cleaning and/or care device. Petersen (‘905) discloses a medical or dental cleaning and/or care device (30) (see Figure 1) comprising: 
a housing (i.e. exterior of 30) (see Figure 1);

at least one dispensing element (38, 52) in each chamber (31; 32) of the plurality of chambers (31, 32) for dispensing at least one cleaning agent and/or care agent into the respective chamber (31; 32) and/or to the at least one medical or dental instrument (36) that is accommodated in the respective chamber (31; 32) and is to be cleaned and/or cared for;
an opening (i.e. at the top of 31/32) in the housing (i.e. exterior of 30) through which the plurality of chambers (31, 32) can be loaded with medical or dental instruments (36) (see Figure 1); 
a cover (92) for closing the opening (see Figures 1 and 9) and the plurality of chambers (31, 32), wherein only a part of the opening (31, 32) can be closed by the cover (92) so that when at least one chamber (32) of the plurality of chambers (31, 32) is completely closed, at least one other chamber (31) of the plurality of chambers (31, 32) is capable of not being completely closed (see Figure 1); 
a detector unit (S13) configured to detect at least one position of the cover (92) and to generate a detector signal that is or can be associated with at least one detected position (see Col. 6 lines 57-60, Col. 7 lines 11-13); and
a control or regulating device (80 – 82, 88) (see Figure 5) which is operatively connected to the detector unit (S13) and is configured to receive and to process the detector signal that is or can be associated with the at least one detected position and to control and/or regulate the supply of at least one cleaning agent and/or care agent to the at least one dispensing element (38, 52) (see Col. 6 lines 48-67, particularly lines 57-60) and/or at least one of the plurality of chambers 
wherein the control or regulating device (80 – 82, 88) is configured to interrupt the supply of at least one cleaning agent and/or care agent () to the at least one dispensing element (38, 52) and/or the at least one of the plurality of chambers (31, 32) when the control or regulating device (80 – 82, 88) detects on the basis of the received and processed detector signal that this at least one chamber (32) is not closed by the cover (92) (see Figures 5-9, Col. 6 lines 48-67, particularly lines 57-60),
in order to provide an indication of whether or not the cover is open (see Col. 6 lines 57-60).  
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a detector unit in the medical or dental cleaning and/or care device of Perlman in order to determine/detect whether the cover is open as shown by Petersen.
As to Claims 12-13, while Petersen (‘905) does not appear to specifically teach that at least one part of the detector unit (S13) is provided on the cover (92) and is jointly movable with the cover (92) and/or at least part of the detector unit (S13) is arranged relative to the cover (92) in a stationary position in or on the housing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the detector unit arranged relative to the cover in a stationary position in or on the housing or provided on the cover and is jointly movable with the cover as a known alternate configuration/position for the detector unit as a matter of engineering choice. Only the expected results would be attained.
.

Double Patenting
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20180228341, 4990087.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799